DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-6 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.[claims 1-6 – “or”]
Claim 1 recites a method which “enables taking multiple photos by using a main device… or one or a plural of member devices”.  Claim 1 further recites “establishing access among the main device and the member devices”, “listing the member devices…”, “forming a group with the member device…”, 
As claimed, the method steps of claim 1 appear to require participation by both the main device and at least one member device.  However, the preamble of the claim recites a method which “enables taking multiple photos by using a main device… or one or a plural of member devices” using alternative language suggesting that the method is practicable by a single main device or a single member device.  
It is unclear how the method steps are to be interpreted when only a single main device or a single member device is used.  For the purposes of applying prior art, claim 1 will be read as requiring a method which “enables taking multiple photos by using a main device… and one or a plural of member devices” so that at least a main device and one member device as present for each method step.  
Claims 2-6 are similarly rejected for their dependence on claim 1.  Appropriate correction is required.[claims 1-6 – “the camera access permission”]
Claim 1 recites the limitation "the camera access permission of the member devices" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of applying prior art, claim 1 will be read as “a camera access permission…”.  Claims 2-6 are similarly rejected for their dependence on claim 1.  Appropriate correction is required.



Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.[claims 1-6]
Regarding claims 1-6, the prior art does not teach or reasonably suggest a method for a multiple photograph mobile application which enables taking multiple photos by using a main device onto which the mobile application is installed and one or a plurality of member devices onto which the mobile application is installed having the particular steps of claims 1-6.
For example, Kanai et al. (US 2006/0165405 A1) teaches a method for taking multiple photos using a master digital still camera (Figure 1, Item 3) and a plurality of slave digital still cameras (Figure 1, Item 4A to 4N).  The method of Kanai includes forming a group of cameras with the master camera and slave cameras, capturing images and transferring the images between the cameras (e.g. Figures 7, 11 and 15).  However, Kanai does not disclose sending a link type to member device user group members via the main device and the main device requesting the camera access permission of the member devices that are the members of the group via the sent link as claimed.
Whitson et al. (US 9,113,068 B1) teaches a similar method for selecting a plurality of capture devices to be included in a group for capturing an image (e.g. Figures 2-7) including sending a message to member devices (Figure 7) and sending an image capture request (Figures 2-4).  However, neither the message nor the image capture request of Whitson is a link.  Additionally, the main device of Whitson does not request a camera access permission via the sent link as claimed.
Catrein et al. (US 2013/0128052 A1), Gotohda et al. (US 2004/0183915 A1), Jung et al. (US 2008/0158366 A1), Barnes et al. (US 10,419,657 B2), Nowak (US 2017/0111413 A1), Yoshida (US 2007/0283031 A1), Singh (US 2006/0001744 A1), Spielberg (US 10,277,793 B2), Cho et al. (US 2015/0207977 A1) and Shibahara et al. (US 2019/0289081 A1) teach additional methods for 
However, the above 35 USC 112(b) rejections must be overcome before the claims can be considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310.  The examiner can normally be reached on Monday-Friday ~9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy J Henn/Primary Examiner, Art Unit 2698